           Case 3:17-cr-00479-ADC Document 33 Filed 03/25/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA
   Plaintiff,                                    Criminal no. 17-232 (ADC)
                 v.                              & 17-479 (ADC)

 JOSE CARRASQUILLO ROSARIO
   Defendant.

           MOTION REQUESTING AUTHORIZATION TO FILE CJA VOUCHER
TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Carrasquillo Rosario, and respectfully states and prays as

follows:

   1. In compliance with Local Criminal Rule 144(b)(1), the undersigned hereby submits the

       instant Motion.

   2. In accordance to said rule, an attorney must seek authorization from the presiding officer

       if a CJA Payment Voucher is submitted past the 45-day period from the entry of judgment.

   3. The judgment in the present cases were entered on January 21, 2021.

   4. These matters are related. Although a CJA voucher appointment had been entered into the

       CJA Voucher system for case number 17-232 (ADC), the notice of appointment for 17-

       479 (ADC) on the CJA Voucher system was produced on February 23, 2021.

   5. A timely voucher was submitted for 17-232 (ADC), but it was returned to review certain

       entry mistakes. In said review, the undersigned invertedly deleted the entire voucher and

       had to re-do the same.

   6. These unfortunately delays were the sole responsibility of counsel, and further steps have

       been taken to avoid that these incidents repeat themselves.

       WHEREFORE, the undersigned respectfully requests that the Court takes note of the

present motion and authorize the Motion for Authorization to File CJA Voucher.
         Case 3:17-cr-00479-ADC Document 33 Filed 03/25/21 Page 2 of 2




       RESPECTFULLY SUBMITTED.

   In San Juan, Puerto Rico, this 25th day of March 2021.

   I HEREBY CERTIFY, that on this date the present document has been filed electronically

and is available for viewing and downloading from the Court’s CFM/ECF system by U.S.

Attorney’s Office.


                                  s/ Diego H. Alcalá Laboy
                                   Diego H. Alcalá Laboy
                                        PO Box 12247
                                     Tel.: (787) 432-4910
                                   USDC-PR No. 300504
                                dalcala@defensorialegal.com
